COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00377-CV
Trial Court Cause
Number:                     2007-75702
Style:                      Jameson Thottam
                            v Elizabeth Joseph
Date motion filed*:         April 30, 2013
Type of motion:             Motion to Extend Time to File Notice of Appeal
Party filing motion:        Appellant
Document to be filed:       Notice of Appeal

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             April 15, 2013
         Number of previous extensions granted:         0
         Date Requested:                                April 30, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: April 30, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Jim Sharp
                          Acting individually           Acting for the Court

Panel consists of

Date: May 15, 2013